DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-3, 5-7, and 9-10 are pending.  Claims 4, 8, and 11-22 are cancelled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  U.S. Patent Publication No. 2010/0176058 by Bryntesson et al. (Bryntesson), previously published as PCT/SE08/00393 on 12/18/2008, in view of U.S. Patent Publication No. 2009/0149638 by Ley et al. (Ley), further in view of U.S. Patent Publication No. 2008/0116122 by Wheelwright et al. (Wheelwright).
It is noted that the claims are directed to a “system”, which does not clearly set forth the statutory category to which the invention belongs to.  It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  This applies to the following limitation: “for separating biopolymers” (claim 1). 
claim 1, Bryntesson teaches a chromatography system (Figure 1-5; [0016]-[0020]; [0002]; [0003]); capable of separating biopolymers.  
Byntesson teaches a group of chromatography columns, each column having at least one inlet end and at least one outlet end (Figures 1-5; specifically Figure 5, columns, three column periodic counter current system; [0074]). 
Byntesson teaches a system of tanks comprising a feed tank (Figure 1, feed; [0016]-[0020]), an elution buffer tank ([0058]-[0059]), and an eluate tank ([0074], eluted protein A was collected).  Bryntesson teaches a regeneration tank (Figure 4; [0019]); capable of performing a regeneration process. 
Bryntesson teaches a group of pumps each being fluidically connected to a column of the group of columns (Figures 1-5; specifically Figure 5, two independent pumps; [0074]). 
Byntesson teaches an outlet detector fluidically connected to each column of the group of column (Figures 1-5; specifically Figure 5, 3 UV detectors, pH and conductivity meters; [0074]). 
Bryntesson teaches a control unit (Figures 1-5; specifically Figure 5; [0074]; [0068]).  Bryntesson teaches the control unit is connected to at least one valve of a system of valves, the pump, and the outlet detector (Figures 1-5; specifically Figure 5; [0074]; [0068]). 
Byntesson does not teach a group of hold tanks; comprising a first and second hold tank.  Byntesson does not teach the first hold tank of the group of hold tanks fluidically connected to at least one inlet end of a first chromatography column and/or at least one inlet end of a second chromatography column.  Bryntesson does not teach the hold tank is connected to the inlet end of a column via a pump of the group of pumps.  Bryntesson does not teach each hold 
Ley teaches an apparatus for antibody production and purification ([0002]-[0003]; [0007]-[0011]).  Ley teaches an apparatus for protein purification with packed bed chromatography ([0008]).  Ley teaches two chromatography columns in series with a feed and an eluate (Figure 1; culture, first column 22, first eluate 26, second column 36, second eluate 40, third column 60, third eluate 64 [0033]-[0036]).  Further, Ley teaches a group of hold tanks between chromatography columns (holding tank 30, holding tank 44, [0033]-[0036]).  Ley teaches a group of hold tanks fluidically connected to at least one inlet end of one column and at least one outlet end of a second column (first column 22, second column 36, holding tank 30, second column 36, third column 60, holding tank 44, [0033]-[0036]).   Ley teaches a hold tank adapted to receive fluid from an outlet of a first column and convey fluid to the inlet of the second column (holding tank 30, holding tank 44, [0033]-[0036], first column 22, second column 36; holding tank 44, second column 36, third column 60; [0033]-[0036]).   Ley teaches the hold tanks are capable of functioning as a temporary storage vessel to handle any mismatch of flows 

Bryntesson does not teach a peristaltic pump. 
Wheelwright teaches a peristaltic pump (Figure 1, peristaltic pump 6; [0005]-[0007]; [0011]; [0044]-[0048]). Wheelwright teaches that the peristaltic pump can be a MasterFlex® L/S Positive Displacement Peristaltic Pump.  While Wheelwright does not explicitly teach that the peristaltic pump is a multichannel pump; one of ordinary skill in the art at the time of the invention would be motivated to use multiple channels in the packed bed chromatography system to deliver multiple solvents without contamination.  Mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, since it involves only routine skill in the art. 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a peristaltic pump, as taught by Wheelwright, in the system of modified Byrntesson as peristaltic pumps are known pumping system is biopolymer separations. 
In regards to claim 2, Bryntesson does not teach the control system is controlled electrically, pneumatically, or hydraulically. 

It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an electrical control system, as taught by Wheelwright, in the system of modified Byrntesson as electrical control is a known way to control chromatographic systems. 
In regard to claim 3, Bryntesson teaches a wash buffer tank (Figure 3; [0018]).  
In regard to claim 5-6, Bryntesson teaches the resin is a proteinaceous ligand such as Protein A which binds a biopolymer ([0031]; [0037]).  
In regards to claim 7, Bryntesson teaches the chromatography system comprises disposable flow paths ([0053]).  The term "disposable" is not particularly limiting in the absence of a special definition from the instant specification.  The applicant's specification does not have a special definition for the term "disposable".  The flow paths of Bryntesson are capable of being disposed of.  
In regards to claims 9-10, Bryntesson does not teach pinch valves.  
Wheelwright teaches the system of valves are pinch valves (Figure 1, pinch valves 8; [0054]).  Wheelwright teaches pinch valves are used in order to control the flow of fluids through the flow path without forming direct contact with the materials in the tubing.  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a pinch valve, as taught by Wheelwright, in the system of modified Byrntesson as pinch valves are known valves system use to control fluid flow without direct contact and contamination. 

Response to Arguments
Applicant's arguments filed 3/15/2021 have been considered but are not relevant to the current rejection. 
In regard to the applicant’s argument that the Examiner has mischaracterized the claims and relevant legal standard; in view of MPEP 2145 a reference does not need to teach or suggest that a peristaltic pump cannot be used, but instead needs to criticize, discourage, or discredit the use of a peristaltic pump; the simplified system of Wheelwright includes a single column rather than two as claimed; the claim requires hold tanks that temporarily hold fluid to balance flow rates; this conclusion is improper since the specification notes that the system is adapted for semi-continuous or continuous chromatography; the Examiner does not find this persuasive. 
A reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994).  Wheelwright does not state that a peristaltic pump cannot be used in a liquid chromatography system.  
Further, as noted by the Applicant, Wheelwright’s disclosure of more than one alternative does not constitute a teaching away from any of the alternatives.  Wheelwright teaches an alternative is using peristaltic pumps which are known to be used in conventional systems.  
Wheelwright explicitly teaches in paragraph [0005] and [0007] a chromatography system with a peristaltic pump.  Further, Wheelwright teaches in paragraph [0011] a specific embodiment with a liquid chromatography system and a peristaltic pump.  Additionally, paragraph [0047]-[0048] of Wheelwright teach a liquid chromatography system with a “In contrast to the conventional LC systems, in the LC system of the present invention, use of a precision peristaltic pump in combination with high quality but conventional flexible tubing…provides the necessary precision of pumping and pressure control for certain protein purification processes”. 
The claims do not require pressure stability and fluid flow continuity.  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Bryntesson teaches a system with multiple chromatography columns.  
One of ordinary skill in the art would have a reasonable expectation of success incorporating the peristaltic pump of Wheelwright into the multi column system of Bryntesson as pumps are incorporated on fluid conduits to control fluid flow regardless of number of columns. 
Ley teaches the hold tanks are capable of functioning as a temporary storage vessel to handle any mismatch of flows between the first and second columns (holding tank 30, holding tank 44, [0033]-[0036], first column 22, second column 36, third column 60).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.